Citation Nr: 0327110	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  95-15 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for intervertebral 
disc syndrome with lumbar laminectomies and neural paresis, 
left lower extremity, currently rated at 40 percent.

2.  Entitlement to service connection for a left upper 
extremity disability, to include as secondary to the service-
connected lumbar spine disability.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a C7-C8 foraminotomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  The Board remanded this matter to 
the RO in September 2001 for additional development.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law and applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

In relation to the veteran's claim for an increased rating of 
his lumbar spine disability, the Board remand instructed the 
RO to obtain a current and comprehensive examination.  The 
Board also referred to the RO the veteran's claim for a total 
disability evaluation based upon individual unemployability 
(TDIU).  Consequently, a VA examination was performed in May 
2002.  At the conclusion of this examination, the examiner 
opined that the veteran's low back disability rendered him 
unemployable.  A review of the November 2002 Supplemental 
Statement of the Case shows that the RO apparently misread 
the examiner's statement and failed to properly consider this 
opinion in the adjudication of the veteran's claims.  

Moreover, the RO also failed to obtain medical treatment 
records subsequent to 1998 as directed by the Board remand.  
A remand by the Board confers on the veteran the right to 
compliance with the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In addition, the Board remand observed that 
the issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 may not have been properly perfected for 
appeal.  The remand specifically instructed the RO to 
determine whether the appeal had been perfected and to permit 
the veteran to submit argument and evidence in relation to 
that issue.  However, the claims file reflects that the RO 
failed to adjudicate this issue.  Rather, the November 2002 
Supplemental Statement of the Case addressed the 38 U.S.C.A. 
§ 1151 claim on the merits.  

Finally, in a letter dated October 2001, the RO advised the 
veteran of the provisions of the VCAA.  However, the veteran 
was instructed to send information or evidence within 30 days 
from the date of the letter.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30 day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30 day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a VCAA duty 
to notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one year 
period provided for response.  Therefore, since this case is 
being remanded for additional development, the RO must take 
this opportunity to inform the veteran that, notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

This matter is remanded for the following actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The RO should obtain all relevant 
treatment records, both private and VA, 
not previously associated with the claims 
file.

4.  The RO should then determine whether 
the veteran filed a timely appeal of the 
RO's July 1995 denial of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
residuals of a C7-C8 foraminotomy.  If 
the RO determines that a timely appeal 
was not filed, it should notify the 
veteran and afford the veteran due 
process.  If the RO determines that a 
timely substantive appeal was filed, it 
should return the veteran's claim to the 
Board for further appellate review.

5.  The RO should readjudicate the 
veteran's claims based upon the evidence 
of record, including the May 2002 opinion 
of the VA examiner who opined that the 
veteran was unemployable.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case.  That document should include 
notice of all relevant actions taken on 
the claims for benefits, a summary of the 
evidence pertinent to the issues on 
appeal, and the applicable law and 
regulations.  After the appropriate 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




